                                             uso;..~ s01 ✓ Y
UNITED STATES DISTRICT COURT                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK               ELECTRONICALLY FILED
                                            DOC#-------+--..,
MARCOS CALCANO,
                                            DA TE FILED:       _=E:J:.i~--------~
                       Plaintiff,          19-cv-9712 (JGK)

          - against -                      ORDER

AIME LEON DORE, INC.

                       Defendant.


JOHN G. KOELTL, District Judge:

     The defendant may move or answer by February 7, 2020.

     If the defendant makes a motion, the plaintiff may respond

by February 21, 2020. The defendant may reply by March 2, 2020.

     If the defendant answers, the parties should submit a

26(f) report and another letter asking for a conference to the

Court by February 21, 2020.



SO ORDERED.

Dated:    New York, New York
          January 27, 2020

                                    United States District Judge
